Case 1:19-CV-01190-RBW Document 1 Filed 04/24/19 Page 1 of 4

IN THE UN|TED STATES Dl$l`RlCT COURT
FOR THE Dl$l'RlCT OF COLUMB|A

)
°"“"° W°‘.’d'. l case: 1:19-cv-01190
plamt'ff' ) Assigned To : Wa|ton, Reggie B.
) Assign. Date : 4/24/2019
V' § Description: FolA/Privacy Act (\-DECK)
sonnnv Peanus, )
sEcRErARY, unrm) sTATEs )
oEPARTMENT oF )
Asmcul.TuRE (AGEch), )
Defendants. )
l

 

ClVlL COMPLA|NT

Plaintiff, proceeding pro se, brings this action alleging violation of the Privacy Act of 1974 for
improper disclosure of record against Defendant, Sonny Perdue, Secretary of Department of Agriculture
(Agency), pursuant 5 U.S.C. § 552a(g)(1)(0) and § 552a{g)(4). $ee Exhibit 4, page 46 and 47. On or about
December 07, 2018, Plaintiff, a federal employee who works in the lnfon'nation and Technology
Department (lTD) within the Agency as an lnformation Technology Specialist (l.T. Specia|ist) located in
Riverdale, Maryland became aware that the Agency willfully or intentionally disclosed Flaintiff's record
containing his personally identifiable information (Pll) beyond the limits set by the Privacy Act,
specifically 5 U.S.C. § 552a(b). $ee Exhibit 4, Page 44. The Agency improperly disclosed plaintist record
to at least one party outside the scope of § 552a(b)'s conditions of disclosure The Party, a federal
employee who works in the Plant Protection and Quarantine (PPQ) Department within the Agency as a
Program Support Assistant located in Yakima, Washington received at least 4 different legal documents
within the P|aintifl’s record from Agency Representative, Debra Simpson - Human Resources (HR)

Litigation Specialist , via email. Due to the Agenc¢s violation and disclosure, the Party, who is not one of

Case 1:19-CV-01190-RBW Document 1 Filed 04/24/19 Page 2 of 4

the twelve exceptions to the "No Disclosure Consent" rule [5 U.S.C. § 552a(b)(1) - (12)], contacted
P|aintiff via email with the subject line "Release of your Fll regarding EEO you filed". $ee Exhibit 1. &e
also Exhibit 4, page 43 and 44. The Agency's failure to properly safeguard, maintain, and disclose a
record containing Plaintiff’s Pll information as set by the Privacy Act caused Plaintiff to suffer emotional
anguish and distress due to the improper disclosure(s), suffer emotional anguish and distress due to
potentially devasting consequences of continual retaliation from the Agency, loss of inoome, and
medical treatment Subsection (g)(l)(D} speaks of civil remedies for violations when someone suffers an
adverse effect from breaches of the statue or any other failure to hew to the terms of the Privacy Act,
which are addressed by specific terms governing relief safeguarded by Section 552a(g)(4) that reads:

"ln any suit brought under the provisions of subsection lg)(l)(C) or (D) of this section in which
the court determines that the agency acted in a manner which was intentional or willful, the United
States shall be liable to the individual in an amount equal to the sum -

"(A) actual damages sustained by the individual as a result of the refusal or failure, but in no
case shall a person entitled to recovery receive less than the sum of $1000.00; and

"(B) the costs of the action together with reasonable attorney fees as determined by the court."
$ee also Exhibit 4, page 47.

$ee Doe v. Herman, Civ. Action No. 97-0043-8, 1998 WL 34194937, *5-*7 (DC Va., Mar. 18,
1998). ln Doe, he argued that subsection (g)(4)(A) entitles any plaintiff adversely affected by an
intentional or willful violation to the $1,000 minimum recovery on proof of nothing more than a
statutory violation: anyone suffering an adverse consequence of intentional or willful disclosure is
entitled to recovery. The Govemment's position was the minimum guarantee goes only to victims
who prove some actual damages, and the court favored the government ln this instance case the

court will favor the plaintiff because he has provided actual damages due to the Agency's improper

record disclosure and violation. $ee Exhibit 2 and Exhibit 3.

Case 1:19-CV-01190-RBW Document 1 Filed 04/24/19 Page 3 of 4

The traditional understanding that privacy tort recovery requires not only wrongful act plus causation
reaching to the plaintiff, but proof of some harm for which damages can reasonably be assessed. See, e.
g., W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser and l(eeton on Law of Torts § 30 (Sth ed. 1984).

A privacy tort victim is entitled to recovery without reference to damages because
analogous common law would not require him to show particular items of injury in order to receive
a dollar recovery. Additionally, tradition demonstrates that common law has provided such victims
with a claim for "general" damages, which for privacy and defamation torts are presumed damages:
a monetary award calculated without reference to specific harm(s), but in this instant case the
Plaintiff has suffered losses monetarily, mentally, and emotionally. $ee Exhibit 2 and Exhibit 3.$ee
also 3 Restatement of Torts § 621, Comment a (1938) ("it is not necessary for the plaintiff [who is
seeking general damages in an action for defamation] to prove any specific harm to his reputation or
any other loss caused thereby"); 4 id., § 867, Comment d (1939) (noting that damages are available for
privacy torts "in the same way in which general damages are given for defamation," without proof of
"pecuniary loss [or] physical harm"); see also 3 Restatement (Second) of Torts § 621, Comment a (1976).

Section 5 of the Privacy Act established a Privacy Protection Study Commission that was charged
to consider "whether the Federal Government should be liable for general damages incurred by an
individual as the result of a willful or intentional violation of the provisions of sections 552a(g)(1)(C) and
(D) of title 5." The Commission ultimately recommended that the Act should "permit the recovery of
special and general damages . . . but in no case should a person entitled to recovery receive less than the
sum of $1,000 or more than the sum of $10,000 for general damages in excess of the dollar amount of
any special damages." $ee Personal Privacy in an |nfonnation Society: The Report of the Privacy
Protection Study Commission 531 (Ju|y 1977).

Plaintiff is a claimant who has suffered "adverse effects" from the Agency's intentional or willful

Privacy Act violation of improperly disclosing a record and has proved "actual damages" beyond

 

Case 1:19-CV-01190-RBW Document 1 Filed 04/24/19 Page 4 of 4

psychological harm, therefore he qualifies as "a person entitled to recovery'l within the meaning of §
552a(g)(4)(A), which affords civil remedies for violation of a Privacy Act that’s safeguarded by §
SSZa(g)(l)(C) and (D).

The words "a person entitled to recovery,“ as used in § 552a(g)(4)(A)'s remedial prescription, are most
sensibly read to include anyone experiencing an "adverse effect" as a consequence of an agency's
intentional or willful commission of a Privacy Act violation of the kind described in § 552a(g)(1)(D). The
Act's text, structure, and purpose warrant this construction, under which Plaintiff need not show a
current pecuniary loss, or "actual damages" of some other sort, to recover the minimum award of
$1,000, attomey's fees, and costs, but in this instant case Plaintiff has proved actual damages due to the

Agency's improper disclosure of a record to ensure justice.

REL|EF

Plaintiff is seeking general and special damages in the amount of $10,000.00.

   

 

 

. .' ,-
¢¢'

Duane W (Pro Se_) \>

dwoodzOS 1@gmai|.com
3839 St. Bamabas Rd. #101

Suit|and, MD 20746
202.276.2053

CERTIFICATE OF SERVICE

 

I hereby certify that on this 24"‘ day of April 2019, a copy of the forgoing Complainant’s Civil
Complaint and Exhibits was served via certified mail to USDA whose address is at 1400
Independence Ave, SW. Whitten Building, Room 107W, Washington, D.C. 20250-1400.

